Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth White appeals the district court’s orders dismissing his complaint for *879failure to state a claim and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. White v. Experian Consumer Fraud, No. 1:16-cv-00049-JPB-MJA (N.D. W. Va. Aug. 15, 2016). We also deny White’s motion for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED